Citation Nr: 1638820	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

The Veteran presented testimony before the Board in August 2015; the transcript has been associated with the electronic (i.e., paperless) record. 

The matter was previously before the Board in November 2015 and remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

Throughout the appeal period, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre- adjudication notice by letter dated in August 2009.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been associated with the electronic record.   

The Veteran submitted additional evidence in February 2015 with a waiver of initial RO adjudication.  Thus, a remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Veteran seeks entitlement to a compensable evaluation for bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

At the outset, the Board notes that VA audiogram dated in April 2009 and private audiogram dated in August 2015 used NU-6 word recognition tests as opposed to Maryland CNC.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Consequently, the April 2009 and August 2015 audiograms are not adequate for rating purposes.  38 C.F.R. § 4.85(a) (emphasis added).   

The Veteran was afforded a VA audiological examination in September 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
40
55
LEFT
15
35
35
45
45

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 43 (rounded up from 42.5) decibels in the right ear and 40 decibels in the left ear.  Speech discrimination was 96 percent in both ears.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI. These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Veteran was afforded a VA audiological examination in December 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
60
55
LEFT
10
25
40
50
50

The pure tone thresholds averages of frequencies 1000, 2000, 3,000, and 4,000 was 50 decibels in the right ear and 41 decibels in the left ear.  Speech discrimination was 94 percent in the right ear and 96 percent in the left ear.

Applying the foregoing medical evidence to the rating criteria, the Veteran's right ear is assigned a Level I and the left ear is assigned a Level I designation under Table VI.  These categories correspond with a noncompensable disability rating under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran's hearing loss did not meet the criteria for an exceptional pattern of hearing loss in either ear. 38 C.F.R. § 4.86(a)(b).

The Board acknowledges the Veteran's complaints of bilateral hearing loss requiring the use of hearing aids.  He testified to difficulty hearing such things as conversation, children's voices, and television, without his hearing aids.  According to the examinations in 2009 and 2015, the VA audiologists described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported to the VA examiner in 2009 that his hearing loss caused difficulty in daily communication with family and friends and difficulty understanding the television at a normal volume.  On examination in 2015, the Veteran indicated he had to rely on hearing aids.  He reported having a hard time hearing and understanding the television.  He also struggled with hearing at church.  He further indicated his hearing loss caused him to have to constantly ask others to repeat themselves, which was annoying for him and them.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran's statements are competent evidence as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  Nevertheless, as a layperson, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture due to his bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability rating currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The Board has considered the Veteran's bilateral hearing loss under the provisions for exceptional patterns of hearing impairment; however, they are not applicable.  

The record shows the Veteran has been wearing hearing aids for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

Accordingly, the noncompensable disability rating assigned throughout the appeal reasonably describes the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected bilateral hearing loss varied to such an extent that a compensable evaluation would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss.  In fact, the evidence shows that the Veteran had been retired for six years at examination in 2009.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


